Citation Nr: 0912964	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-07 351	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death 




ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The Veteran had qualifying Philippine service from December 
1941 to October 1942 and from August 1945 to April 1946.  The 
Veteran was a prisoner of war from April 1942 to October 
1942.  He died in August 1993.  The appellant is the 
Veteran's surviving spouse. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in October 2006 of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO). 

In a decision in September 2008, the Board reopened the claim 
of service connection for the cause of the Veteran's death 
and remanded the claim for further development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directive is required, 
Stegall v. West, 11 Vet. App. 268 (1998), and the Board is 
proceeding with a decision based on the merits of the claim. 

FINDINGS OF FACT

1. The Veteran died in August 1993 at the age of 75; 
according to the death certificate, the immediate cause of 
death was emphysema.  

2. At the time of his death, the Veteran did not have an 
adjudicated service-connected disability. 

3. The fatal emphysema was not affirmatively shown to have 
had onset during service; the fatal emphysema first diagnosed 
after service is unrelated to an injury, disease, or event of 
service origin, including the Veteran's experience as a 
prisoner of war; and malnutrition did not contribute 
substantially or materially to the cause of the Veteran's 
death.  

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the Veteran's death. 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.312 
(2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

In a claim of service connection for the cause of death, 
notice under 38 U.S.C.A. § 5103(a) must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his death, (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided a pre- and post- adjudication VCAA notice by 
letters, dated in July 2006 and in July 2008.  The notice 
included the type of evidence needed to substantiate the 
claim of service connection for the cause of the Veteran's 
death, namely, evidence that the Veteran's death was due to a 
not yet service-connected disability. 

The appellant was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
her authorization VA would obtain any non-Federal records on 
her behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of Hupp 
v. Nicholson, 21 Vet. App. 342 (2007) (an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected as the Veteran 
did not have an adjudicated service-connected disability).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case dated in February 2009. Mayfield v. Nicholson, 499 
F.3d 1317 (Fed Cir 2007) (Timing error cured y adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service records, 
VA records, and private medical records.  A VA medical 
opinion has been obtained. 

As the appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The available service records consist of an affidavit signed 
by the Veteran upon service discharge, in which he denied 
having sustained any wounds or illnesses during service, but 
he did state that he was a prisoner of war from April to 
October 1942.

After service on VA examination in September 1991, the 
Veteran stated that during the Bataan Death March he suffered 
from extreme starvation and physical torture and while at 
Camp O'Donnell he was afflicted with malaria, beriberi, an 
inadequate diet, and pneumonia.  On evaluation, the examiner 
reported that there was no evidence of avitaminosis, 
beriberi, dysentery, anemia, malaria, or intestinal 
parasites.  The pertinent diagnoses were first-degree 
malnutrition, pulmonary emphysema and pulmonary scarring from 
a previous inflammatory process, but no pneumonitis.  

Private hospital records show that in December 1989 the 
Veteran was treated for pneumonitis, in November 1990 for 
emphysema, and in August 1993 for bronchial asthma and to 
rule out emphysema. 

According to a copy of the death certificate, the Veteran 
died in August 1993 and the cause of death was emphysema. 

At the time the Veteran died, he did not have an adjudicated 
service-connected disability.

In a joint affidavit, dated in October 1998, the affiants 
stated that they knew the Veteran and that when he returned 
home after he had been captured by the Japanese he had 
difficulty breathing, as if there were an obstruction, which 
was caused by his detainment. 

In statements in October 1998, in March 2000, and in 
September 2000, and in the notice of disagreement in October 
2006 and in the substantive appeal in February 2007, the 
appellant argued that the Veteran's fatal disease was related 
to his experiences as a prisoner of war, including 
malnutrition, a disease subject to presumptive service 
connection as the Veteran was a former prisoner of war. 

In a statement in February 2006, a private physician 
expressed the opinion that malnutrition, which the Veteran 
suffered as a prisoner of war, contributed to his fatal 
emphysema.  The physician explained that a person suffering 
from malnutrition is susceptible to developing many 
illnesses, including emphysema, because malnutrition lowers 
the body's resistance.  

In September 2008, the Board directed that the Veteran's file 
be reviewed by a VA physician to determine whether it was at 
least as likely as not that the fatal emphysema was caused by 
malnutrition that the Veteran experienced as a prisoner of 
war or whether malnutrition contributed substantially to the 
cause of the Veteran's death. 

In December 2008, the VA physician responded.  After a review 
of the Veteran's file, the VA physician expressed the opinion 
that malnutrition was less likely than not the cause of the 
Veteran's death and less likely than not contributed 
substantially to the cause of the Veteran's death.  

The VA physician explained that emphysema occurs as a result 
of alveolar tissue damage and a decrease in the pulmonary 
vascular surface area and, aside from chronic cigarette 
smoking, the condition is caused by an enzyme deficiency and 
a nutritional deficiency has not been a major risk factor for 
developing emphysema.  As for first-degree malnutrition, 
which was found, as malnutrition was not related to 
generalized edema or mentioned during the final illness it 
was less likely as not a major contributing factor leading to 
the Veteran's death. 

Principles of Service Connection 

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal cause of death or a contributory cause 
of death.  38 C.F.R. § 3.312(a).

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c)

A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1110.   

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  This may be accomplished 
by affirmatively showing inception during service.  38 C.F.R. 
§ 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease, which 
is diagnosed after discharge from service, when all of the 
evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d).

If a veteran is a former prisoner of war and was interned or 
detained for not less than 30 days, the following diseases 
shall be service connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307  are also satisfied: 
avitaminosis, beriberi, chronic dysentery, helminthiasis, 
malnutrition, pellagra, any other nutritional deficiency, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy, except where directly related to infectious 
causes, and cirrhosis of the liver.  38 C.F.R. § 3.309(c). 

Analysis 

At the time the Veteran died he did not have an adjudicated 
service-connected disability and service connection had not 
been established for malnutrition.  

The question presented is whether service connection is 
warranted for the fatal emphysema, which was identified on 
the death certificate as having caused the Veteran's death.

Based on the available service treatment records, emphysema 
was not affirmatively shown to be present during service.  
And as there is no competent evidence either contemporaneous 
with or after service that emphysema was otherwise noted, 
that is, observed during service, the principles of service 
connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.   
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

After service, emphysema was first documented in 1990, more 
than forty-three years after service.  An emphysema is not a 
disease subject to presumptive service connection for the 
Veteran who was a former prisoner of war under 38 C.F.R. 
§ 3.309(c). 

As for service connection for emphysema based on the initial 
diagnosis after service under 38 C.F.R. § 3.303(d), emphysema 
is not a condition under case law that has been found to be 
capable of lay observation and the determination as to the 
presence of cancer, therefore, is medical in nature, that is, 
not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
that is, evidence of an association or link between emphysema 
and an event, including the Veteran's experience as a 
prisoner of war to include malnutrition, an injury, or 
disease in service, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

As for the appellant's assertions that the Veteran's fatal 
emphysema was related to his experiences as a prisoner of 
war, including malnutrition, such assertions relate to 
medical causation, as a lay person, the appellant is not 
competent to offer an opinion on medical causation and the 
Board rejects her statements as favorable evidence to support 
her claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  



To the extent that the affidavits are offered as proof that 
the Veteran's breathing difficulty after he returned home 
were related to his experiences as a prisoner of war, while 
the affiants are competent to describe observable symptoms 
that the Veteran exhibited, to the extent that the affiants 
associate the symptoms to a particular illness, which 
involves a question of medical causation, the affiants are 
not competent.  For this reason, the affidavits are excluded 
as competent evidence on the question of whether the 
observable symptoms were casually related to the Veteran's 
experiences as a prisoner of war.  Layno v. Brown, 6 Vet. 
App. 465, 470-71 (1994) (Lay witness competency is not 
unlimited, and the fact that a lay witness may personally 
know the veteran and may have had the opportunity to observe 
him does not render the witness' testimony universally 
competent in proceeding to determine service connection; lay 
testimony is competent in proceeding to establish service 
connection only when it regards symptoms of the veteran's 
illness and lay testimony is not competent to prove the 
veteran had or was diagnosed with a particular illness.).

As for the competent evidence of record on the question of 
medical causation based on the initial diagnosis of emphysema 
after service under 38 C.F.R. § 3.303(d), there is a 
competent medical opinion in favor of the claim and a 
competent medical opinion against the claim, and the Board 
must weigh the probative value of each opinion.

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993). 

Greater weight may be placed on one opinion over another 
depending on factors such as reasoning employed.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  Factors for assessing 
the probative value of a medical opinion are the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

The primary guiding factors are: the opinion is based upon 
sufficient facts or data; the opinion is the product of 
reliable principles and methods; and the principles and 
methods have been reliably applied to the facts of the case.  
Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008). 

The private physician expressed the favorable opinion that 
malnutrition contributed to his fatal emphysema, because a 
person suffering from malnutrition is susceptible to 
developing many illnesses, including emphysema, because 
malnutrition lowers the body's resistance.  

The VA physician expressed the opinion that malnutrition was 
less likely than not the cause of the Veteran's death and 
less likely than not contributed substantially to the cause 
of the Veteran's death.  The VA physician explained that 
emphysema occurs as a result of alveolar tissue damage and a 
decrease in the pulmonary vascular surface area and, aside 
from chronic cigarette smoking, the condition is caused by an 
enzyme deficiency and a nutritional deficiency has not been a 
major risk factor for developing emphysema.  As for first-
degree malnutrition, the VA physician expressed the opinion 
that as malnutrition was not related to generalized edema or 
mentioned during the final illness it was less likely as not 
a major contributing factor leading to the Veteran's death.

Both opinions are based on sufficient facts or data as both 
considered the cause of the Veteran's fatal disease, 
emphysema, and whether malnutrition contributed to the 
Veteran's death, and to this extent the opinions are assigned 
equal weight. 

As for the factors that an opinion is the product of reliable 
principles and methods and that the principles and methods 
have been reliably applied to the facts of the case, the 
Board assigns greater weight to the opinion for the VA 
physician because the VA physician explained that emphysema, 
aside from chronic cigarette smoking, is caused by an enzyme 
deficiency and a nutritional deficiency has not been a major 
risk factor for developing emphysema.  
The private physician's opinion was a general statement that 
malnutrition lowers a person's resistance to illnesses, but 
the physician did not address an enzyme deficiency as a cause 
of emphysema or that a nutritional deficiency had not been 
identified as a major risk factor for developing emphysema.  
And the VA physician applied the medical principle to the 
facts of the case, and the private physician did not.  

As for first-degree malnutrition, the VA physician stated 
that as malnutrition was not related to generalized edema or 
mentioned during the final illness it was less likely as not 
a major contributing factor leading to the Veteran's death.  
The private physician's opinion did not account for the 
absence of evidence of malnutrition as a contributing cause 
of death on the death certificate or the fact that 
malnutrition was not identified as a factor in the Veteran's 
final illness. 

Based on the above analysis, the Board places more weight on 
the unfavorable medical opinion of the VA examiner and less 
weight on the opinion of the private physician.

As the preponderance of the evidence is against the claim of 
service connection for the cause of the Veteran's death for 
the reasons articulated, the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is 
denied. 


____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


